Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 21-39 are pending and are  under consideration in the instant office action.
In the interest of compact prosecution, Examiner tried contacting the applicants to propose that they file a terminal disclaimer to overcome the ODP rejection (the only rejection ) on file but was unable to connect with the applicant. 
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/28/2020 and 05/18/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application is a continuation of application 16/065470 (Granted as US Patent 10,610,527) dated 06/22/2018 which is an  U.S. National phase application under 35 U.S.C 371 of PCT application PCT/US2016/068394, filed January 12/22/2016, which claims priority under 35 U.S.C 119 (e) from provisional application serial No. 62428964, filed 12/01/2016 and  62271087 filed 12/22/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 

Instant claims 21-39 are drawn to a method for treating WHIM syndrome in a patient in need thereof, comprising administering to the patient about 200 mg, about 250 mg, about 300 mg, about 400 mg, about 450 mg, about 500 mg, or about 600 mg of X4P-00 I or a pharmaceutically acceptable salt or composition thereof per day in a single or divided dose.
Claims 1-20 of ‘527 are drawn to a method for treating WHIM syndrome in a patient in need thereof, wherein said method comprises administering to said patient an effective amount of X4P-001 or a pharmaceutically acceptable salt or composition thereof, with the dependent claims reading on the instantly claimed dosages.
	Although the conflicting claims are not identical, they are not patentably distinct from each other.  The subject matter claimed in the instant application is therefore fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a method for treating WHIM syndrome in a patient in need thereof, wherein said method comprises administering to said patient an effective amount of X4P-001. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Conclusion
Claims 21-39 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.